DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the 35 U.S.C. § 112 rejection of claim 3 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (USPG Pub No. 2019/0235253), hereinafter “Hua”, in view of Upatnieks (USP No. 4,711,512).
Regarding claim 1, Hua discloses an optical device (500) (see Fig. 5B) comprising: a microdisplay (520) configured to emit light of a computer generated image (CGI) (Paragraphs 35, 43); a lightguide (510) having a curved first surface (3) at a top of the lightguide (510) for receiving the CGI from the microdisplay (520) and a curved second surface (1 or 2) for reflecting the CGI through an eye-side third surface (1’ or 1) to a user eye (10) (see Fig. 5B); a combiner surface defined by the curved second surface (see Fig. 5B); and a head mountable frame supporting the microdisplay (520) and the lightguide (510), wherein the microdisplay (520) is .
Claims 2-8 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (USPG Pub No. 2019/0235253), hereinafter “Hua”, in view of Upatnieks (USP No. 4,711,512) as applied to claim 1 above, and further in view of Matsuki et al. (USPG Pub No. 2018/0284444), hereinafter “Matsuki”.
Regarding claim 2, Hua and Upatnieks disclose the claimed invention, but do not specify further comprising: a field lens positioned between the microdisplay and the lightguide, the field lens comprising: a first surface oriented toward the microdisplay; and a second surface oriented toward the first curved surface of the lightguide. In the same field of endeavor, Matsuki discloses further comprising: a field lens (70) positioned between the microdisplay (20) and the lightguide (50), the field lens (70) comprising: a first surface oriented toward the microdisplay (20); and a second surface oriented toward the first curved surface of the lightguide (50) (see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Hua with further comprising: a field lens positioned between the microdisplay and the lightguide, the field lens comprising: a 
Regarding claim 3, Hua, Upatnieks and Matsuki teach the device as is set forth above, Matsuki further discloses wherein the field lens is formed of a glass material (see Fig. 3, Paragraphs 25, 35). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
	Regarding claim 4, Hua, Upatnieks and Matsuki teach the device as is set forth above for claim 2, Matsuki further discloses wherein the curved second surface of the lightguide (50) is freeform (Paragraphs 32, 33).  
Regarding claim 5, Hua, Upatnieks and Matsuki teach the device as is set forth above for claim 2, Matsuki further discloses wherein the second surface of the field lens (70) is spherical (see Fig. 2).  
Regarding claim 6, Hua, Upatnieks and Matsuki teach the device as is set forth above for claim 2, Matsuki further discloses wherein a surface of the field lens (70), the lightguide (50), or both the field lens (70) and the lightguide (50) is shaped to correct an astigmatism of the CGI of the light from the microdisplay (20) in at least one of a first dimension and a second dimension as the light progresses from the microdisplay (20) toward the curved second surface of the lightguide (50) (see Figs. 2, 3, Paragraphs 32, 33). Lenses are designed and utilized to correct aberrations. The arrangement and the surface shape of the optical elements are a matter of obvious design choice and is within the level of ordinary skill in the art. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).   

Regarding claim 8, Hua and Upatnieks disclose the claimed invention, but do not specify wherein a fourth surface of the lightguide is spherical having a spherical dimension between 80 mm and 100 mm of curvature, and wherein a center of curvature of the fourth surface and a center of curvature of the eye-side third surface of the lightguide are approximately at a same 
Regarding claim 12, Hua further discloses wherein the eye-side third surface (1’ or 1) and a fourth surface of the optical device form a transparent heads up display (HUD), and the CGI and world view form a combined view to the user eye (see Fig. 5B, Paragraph 47).  

Regarding claim 14, Hua and Upatnieks disclose the claimed invention, but do not specify wherein the lightguide is formed of a synthetic resin material. In the same field of endeavor, Matsuki discloses wherein the lightguide (50) is formed of a synthetic resin material (see Figs. 2, 3, Paragraph 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Hua and Upatnieks with wherein the lightguide is formed of a synthetic resin material of Matsuki for the purpose of providing a lightguide that is capable of receiving light beams with high brightness and with a low manufacturing cost (Paragraphs 4, 5). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.	
Regarding claim 15, Hua further discloses further comprising: a filler piece (415) having a first surface shaped to conform to a world-side fourth surface of the lightguide (410) and shaped to fit into a recess in the lightguide (410), wherein the filler piece (415) has a second surface shaped to conform to the curved second surface of the lightguide (410) (Paragraph 42). Paragraph 42 teaches that the filler piece (lens 415) is cemented to the lightguide (prism 410). This is illustrated in Figures 4, 5D and 6.   
Regarding claim 16, Hua discloses an apparatus (see Fig. 8) comprising: a display (520) positioned at a top of a head wearable frame (see Fig. 8); and a lightguide (510) from the display (520) to an eye-ward direction (see Figs. 5B, 8), the lightguide (510) including: a transparent curved first surface (1) on an eye-side of the lightguide (510); a transparent curved second surface (2) on a world-side of the lightguide (510); a transparent third surface (3) oriented toward the lens for receiving display light, the display light reflecting inside the 
Regarding claim 17, Hua, Upatnieks and Matsuki teach the apparatus as is set forth above, Matsuki further discloses wherein a first surface of the display lens (70) is oriented toward the transparent third surface of the lightguide (50), and wherein the transparent curved 
Regarding claim 18, Hua, Upatnieks and Matsuki teach the apparatus as is set forth above, Matsuki further discloses wherein the transparent curved fourth surface of the lightguide (50) is curved in a freeform manner along a first axis and curved along a second axis perpendicular to the first axis thereby augmenting a resultant image area in at least one dimension at the transparent curved fourth surface of the lightguide (50) (see Figs. 2, 3, Paragraphs 32, 33).  
Regarding claim 19, Hua, Upatnieks and Matsuki teach the apparatus as is set forth above for claim 17, Matsuki further discloses wherein a curvature of the transparent curved fourth surface of the lightguide (50) is freeform along at least one axis, and wherein light from the display (20) is reflected one time by internal reflection from each of the transparent curved first and second surfaces of the lightguide (50) before reflecting from the transparent curved fourth surface and being transmitted through the transparent curved first surface on an eye-side of the lightguide (50) toward a user eye (see Figs. 2, 3, Paragraphs 32, 33). 
Regarding claim 20, Hua, Upatnieks and Matsuki teach the apparatus as is set forth above for claim 17, Matsuki further discloses wherein a curvature of the transparent third surface of the lightguide (50) is freeform along at least one axis thereby augmenting a resultant image area in at least one dimension at the transparent curved fourth surface of the lightguide (50) (see Figs. 2, 3, Paragraphs 32, 33).
Regarding claim 21, Hua, Upatnieks and Matsuki teach the apparatus as is set forth above for claim 17, Matsuki further discloses wherein a curvature of each of the transparent 
  Regarding claim 22, Hua, Upatnieks and Matsuki teach the apparatus as is set forth above, Matsuki further discloses wherein a spherical dimension of each of the transparent curved first and second surfaces of the lightguide of curvature (see Fig. 3). Hua, Upatnieks and Matsuki disclose the claimed invention, but do not specify is between 80 mm and 100 mm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). It is known in the art that the shape of the surfaces of optical elements are designed and modified in order to produce improved optical characteristics within the desired system or device. Modifying the curvature of the device of Hua, Upatnieks and Matsuki to have a curvature between 80 mm and 100 mm is within the level of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Hua, Upatnieks and Matsuki with is between 80 mm and 100 mm for the purpose of providing a lightguide that is capable of receiving light beams with high brightness and with a low manufacturing cost (Paragraphs 4, 5 of Matsuki) and to provide improved optical characteristics by correcting aberrations.
Regarding claim 23, Hua, Upatnieks and Matsuki teach the apparatus as is set forth above for claim 21, Matsuki further discloses wherein a center of curvature of the transparent curved first surface and a center of curvature of the transparent curved second surface are approximately at a same position relative to the lightguide (50) (see Figs. 2, 3).  



s 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (USPG Pub No. 2019/0235253) in view of Upatnieks (USP No. 4,711,512) as applied to claim 1 above, and further in view of Asaf et al. (USPG Pub No. 2019/0278088), hereinafter “Asaf”.
Regarding claim 9, Hua and Upatnieks disclose the claimed invention, but do not specify wherein the eye-side third surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to the user eye. In the same field of endeavor, Asaf discloses wherein the eye-side third surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to the user eye (Paragraph 58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Hua with wherein the eye-side third surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to the user eye of Asaf for the purpose of enabling the system to project information to a user wearing the system without obstructing the user’s field of regard while integrating vision correction for an eye of the user (Paragraph 3, 4, 56). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 10, Hua, Upatnieks and Asaf teach the device as is set forth above, Asaf further discloses wherein an optical axis is tilted at least 2 degrees below a horizontal axis relative to the user eye (Paragraph 58). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).   
Regarding claim 11, Hua and Upatnieks disclose the claimed invention, but do not specify wherein the lightguide is oriented with at least 2 degrees of a wrap angle relative to an optical axis and the user eye. In the same field of endeavor, Asaf discloses wherein the lightguide is oriented with at least 2 degrees of a wrap angle relative to an optical axis and the user eye (Paragraph 58). Therefore, it would have been obvious to one of ordinary skill in the art .
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (USPG Pub No. 2019/0235253) in view of Upatnieks (USP No. 4,711,512) and Matsuki (USPG Pub No. 2018/0284444) as applied to claim 16 above, and further in view of Asaf (USPG Pub No. 2019/0278088).
Regarding claim 24, Hua, Upatnieks and Matsuki disclose the claimed invention, but do not specify wherein the transparent curved fourth surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to a user eye. In the same field of endeavor, Asaf discloses wherein the transparent curved fourth surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to a user eye (Paragraph 58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Hua, Upatnieks and Matsuki with wherein the transparent curved fourth surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to a user eye of Asaf for the purpose of enabling the system to project information to a user wearing the system without obstructing the user’s field of regard while integrating vision correction for an eye of the user (Paragraph 3, 4, 56). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).     

Regarding claim 26, Hua, Upatnieks and Matsuki disclose the claimed invention, but do not specify wherein the lightguide is oriented with at least 2 degrees of a wrap angle relative to an optical axis and a user eye on an eye-side of the lightguide. In the same field of endeavor, Asaf discloses wherein the lightguide is oriented with at least 2 degrees of a wrap angle relative to an optical axis and a user eye on an eye-side of the lightguide (Paragraph 58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Hua, Upatnieks and Matsuki with wherein the lightguide is oriented with at least 2 degrees of a wrap angle relative to an optical axis and a user eye on an eye-side of the lightguide of Asaf for the purpose of enabling the system to project information to a user wearing the system without obstructing the user’s field of regard . 
Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upatnieks cures the deficiencies of Hua. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            3/12/2021